Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 39-50 are pending and under current examination.  
All rejections not reiterated have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 39, 40, 42, 45, 46, 47, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller US Patent No. 5,858,410; issue date: 01/12/1999; cited in the IDS filed on 02/25/2021) in view of Haynes (US Patent No. 5,091,187; issue date: 02/25/1992; cited in the IDS filed on 02/25/2021), as evidenced by Phospholipon 90H data sheet; Available from at least 02/2007).

Muller teaches a method of making a drug carrier comprising subjecting at least one sparingly water soluble solid therapeutically active compound dispersed in a solvent to high pressure homogenization to form particles having an average particle diameter of between 40 - 1000 nm (claim 57; the range in particle diameter overlaps with the limitations on this parameter of instant claims 39, 40, and 50; see MPEP 2144.05).  The carrier comprises one or more dispersion-stabilizing substances (claim 12) which include soy lecithin and/or cholesterol (claim 15; limitations of instant claims 39).  In the examples, said solvent is water (limitation of instant claim 39).  For example, see example 1, col 11, example 3, col 12, and particularly, example 9C, col 15, lines 1-25, which discloses a composition made by exposing RMKP 22 (the sparingly soluble active compound), 0.6 % phospholipon (i.e. a phospholipid), and water to 1500 bar, 10 cycles results in a composition with particle diameter of 0.286 microns.  It is noted that the dispersion stabilizer is added without modification to the water along with the drug prior to the homogenization step.  With regard to the phrase in instant claim 39, lines 9-11 “wherein in step b), neither the at least one active compound nor any of the at least two lipids are mixed with the first aqueous medium or with a solvent or surfactant solution prior to the adding of both the at least one water-insoluble or water-partially soluble active compound in solid form”, in the case of Example 9C, which uses Phospholipon 90 as the surfactant, the MSDS sheet indicates that Phospholipon is a powder (i.e. in solid form; page 2, point 9 “Physical and Chemical Properties”). A variant of Muller's exemplified method involves combining the surfactant and water first, followed by addition of drug with stirring and then carrying out the homogenization step (“Alternatively, the drug powder can be also introduced into a surfactant solution by stirring’ (col 11, lines 30-32) after introduction of the drug, the resulting suspension is homogenized (col 11, lines 32-35)). Therefore an alternative method of preparing the composition disclosed at Example 9C would be mixing the surfactant (i.e. Phospholipon 90) with water and adding drug while stirring, followed by the homogenization step.  The drug is added simultaneously with the stirring step.  With regard to the phrase “neither the at least one active compound nor any of the at least two lipids are mixed with the first aqueous medium or with a solvent or surfactant solution prior to the adding of both the at least one water-insoluble or water-partially soluble active compound in solid form”, the examiner notes that this phrase represents a change in the order of stirring and adding ingredients; however, nothing on the record establishes this particular order as a patentably distinct process from the order stated by Muller.  See MPEP 2144.04(IV)(C): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  
The coated particles may be lyophilized after they are formed (claim 26; limitation of instant claim 39).  Muller discloses lyophilized particles but is silent with respect to what solutions may be used to reconstitute the lyophilized particles.  However reconstituting lipid-coated drug particles in aqueous solution was well known in the prior art:  
Haynes, in the analogous art of lipid coated particles containing poorly water soluble drugs, discloses that lyophilized preparations of drug-containing lecithin particles may be reconstituted in aqueous solution for delivery (abstract, col 10, lines 9-10, and col 24, lines 28-35).  It would have been prima facie obvious at the time of the instant invention to resuspend the particles disclosed by Muller in aqueous solution because this system would be compatible for multiple routes of drug administration including oral and parenteral routes.
With respect to instant claims 42 and 45, the active compound may be ciclosporin (i.e. cyclosporin; Muller: claim 48).
With respect to instant claim 46, Muller indicates that the composition may comprise polyethylene glycols (claim 34) therefore it would have been prima facie obvious to add polyethylene glycol at some point during the preparation of the final composition.  
With respect to instant claim 47, Muller discloses that the active compound can be present in the composition at a final concentration of 0.1-30% (claim 4) and that the dispersion-stabilizing substances (which includes cholesterol) may be present in the composition in amounts ranging from 0.001 to 20% (claims 12, 13, and 15).  As, the language "active compound” that is “sparingly water soluble” embraces a very broad range of compounds having varied molecular weights, the examiner considers the range in molar ratio of active compound to phospholipid implicit in the Muller disclosure to also overlap with the range required by the instant claims.  See MPEP 2144.05 regarding overlapping ranges:  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller US Patent No. 5,858,410; issue date: 01/12/1999; cited in the IDS filed on 02/25/2021) in view of Haynes (US Patent No. 5,091,187; issue date: 02/25/1992; cited in the IDS filed on 02/25/2021), as evidenced by Phospholipon 90H MSDS; Available from at least 02/2007) as applied to claims 39, 40, 42, 45, 46, 47, and 50 and further in view of Strott et al (J. Lipid Research Vol 44, pages 1268-1278; publication year: 2003).

The relevant disclosures of Muller and Haynes are set forth above.  As noted supra, Muller discloses using soy lecithin as the dispersion-stabilizing substance (claims 12 and 15).  Muller and Hayes are silent with respect to using cholesterol sulfate.
Strott discloses that cholesterol sulfate was known at the time of the instant invention to stabilize cell membranes, which are mainly composed of phospholipids.  Strott discloses further that cholesterol sulfate interacts with phospholipids in a manner similar to that observed for cholesterol and has the ability to induce hydrocarbon ordering in lipid bilayers and to stabilize model membranes (abstract and paragraph spanning pages 1272 and 1273).  
It would have been prima facie obvious to use cholesterol sulfate in the method of forming a drug carrier disclosed by Muller.  A person of ordinary skill in the art would have been motivated to use cholesterol sulfate in addition to phospholipids because this substance was known to increase the stability of phospholipid structures.  A person of ordinary skill in the art would have had a reasonable expectation of success because Muller discloses that combinations of cholesterol and phospholipid can be used in the method of making the drug carrier and cholesterol and cholesterol sulfate were known to be structurally similar at the time of the instant invention.  

Claims 43 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller US Patent No. 5,858,410; issue date: 01/12/1999; cited in the IDS filed on 02/25/2021) in view of Haynes (US Patent No. 5,091,187; issue date: 02/25/1992; cited in the IDS filed on 02/25/2021), as evidenced by Phospholipon 90H MSDS; Available from at least 02/2007) as applied to claims 39, 40, 42, 45, 46, 47, and 50 above, and further in view of Schulze et al. (US 2002/0034537; publication date: 03/21/2002).  

The relevant disclosures of Muller and Haynes are set forth above.  Muller discloses further that their invention may be applied to anti-cancer drugs (col 9, liens 12-16); however, neither reference discloses formulation of a taxane or taxane derivative, or specifically docetaxel or paclitaxel.  
Schulze, in the analogous art of enhanced drug delivery (abstract) discloses that paclitaxel is a water insoluble drug (0237 and “Example 10”).  
It would have been prima facie obvious to deliver paclitaxel using Muller’s formulation because one having ordinary skill in the art would have recognized this type of formulation as suitable for delivering hydrophobic drugs in general (see Muller’s abstract and MPEP 2144.07).  

Claims 48 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller US Patent No. 5,858,410; issue date: 01/12/1999; cited in the IDS filed on 02/25/2021) in view of Haynes (US Patent No. 5,091,187; issue date: 02/25/1992; cited in the IDS filed on 02/25/2021), as evidenced by Phospholipon 90H MSDS; Available from at least 02/2007) as applied to claims 39, 40, 42, 45, 46, 47, and 50 and further in view of Kurka et al (CA 2,091,113; publication date: 11/09/1993) as evidenced by Kullenberg (US 5,084,269; issue date: 01/28/1992).

The relevant disclosures of Muller and Haynes are set forth above.  As noted above, Muller discloses using soy lecithin.  It is noted that soy lecithin contains mainly phosphatidylcholine (Kullenberg: col 4, lines 18-30; limitation of instant claim 48).  Muller also discloses that the active compound can be present in the composition at a final concentration of 0.1-30% wt (claim 4) and that the dispersion-stabilizing substances (which include phospholipids and cholesterol) may be present in the composition in amounts ranging from 0.001 to 20% by weight (claims 12, 13, and 15).  Thus, the weight ratio of drug to phospholipid implicit in the broad teachings of Muller overlaps with the range required by instant claim 49.  As, the term "active compound” that is “sparingly water soluble” embraces a very broad range of compounds having varied molecular weights, the examiner considers the range in molar ratio of active compound to phospholipid implicit in the Muller disclosure to also overlap with the range required by the instant claims (limitation of instant claim 48).  
While the broad teachings of Muller regarding ratio of active compound to phospholipid overlap with the claimed ratio, in example compositions Muller uses a ratio of drug to phospholipid that is greater than the range for this parameter recited in the claims (such as Muller’s example 9C, col 15, lines 1-25); however using much greater amounts of phospholipid to stabilize aqueous dispersions of fine hydrophobic drug particles was known in the prior art:
Kurka discloses that liposomes comprising crystals of hydrophobic drugs (examples use nimodipine) can be formed without the use of any organic solvents by a method comprising the steps of adding the drug and phospholipid along with a cryoprotectant, a pH stabilizer, and an antioxidant to water directly followed by high pressure homogenization (page 2, second full para).  In Kurka’s method the preferred mass ratio of active compound to phospholipid is 1:20 to 1:60.  This range falls within the range required by the instant claims.  The method results in nanosized particles that are stable upon reconstitution after storage of lyophilized particles for greater than two years (page 3, second full para).  Thus, a person of ordinary skill in the art would have expected that methods using higher amounts of phospholipid than disclosed by Muller would have also been successful in stabilizing nanosized suspensions of hydrophobic drug formed by high pressure homogenization.  
In view of the above, increasing the amount of phospholipid in the method disclosed by Muller to fall within the range required by the instant claims would have been prima facie obvious at the time of the instant invention because this represents applying a known technique to an existing method to yield predictable results (see MPEP 2143(D)).  
As noted above, the examiner considers the teachings of the prior art regarding mass ratio to also render obvious the molar ratio of active compound to lipid required by instant claim 48 because optimizing the amount of lipid to stabilize nanocrystals of any given hydrophobic drug would be a matter of testing of a few concentrations of each ingredient.  Using the combined teachings of Muller and Kurka, this would be a matter of routine for the Artisan of skill.  MPEP 2144.05(II)(A) states: generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 

On page 7, Applicant argues that in example 1 Muller instructs explicitly that powdered drug was first wetted with surfactant solution or that the drug powder was added directly to the surfactant solution.  Applicant states that the examiner has pointed to Phospholipon as evidence that Phospholipon is a powder but that this does not override Muller’s unambiguous teaching that the active compound is not added directed to water without pre-wetting.  On page 8, Applicant argues further that the claimed method excludes any preparation of surfactant solution before adding the solid active compound and excludes wetting the active drug with a surfactant solution as taught by Muller.  
In response, Applicant’s attention is directed to MPEP 2144.04(IV)(C), as also noted in the rejection above: In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  The instant claims require there to be no mixing of the ingredients prior to adding all of the ingredients, whereas Muller discloses a step of adding a phospholipid and then mixing while adding a drug.  This does not appear to be a patentably distinct method, but merely a very small change in the ordering of steps.  Moreover, as explained in the Patent Trial and Appeal Board decision mailed 05/11/2020 in the parent case US Serial No. 15/204,826, on page 8, the instant Specification states that “[i]n some embodiments, the present invention comprises mixing active compound... and one or more lipids in any suitable sequence such that the resulting composition of the present invention comprises active compound... and one or more lipids.” Spec. ¶ 113, emphasis added. Thus, the instant Specification indicates that the order of addition is not critical to the claimed method.  Absent evidence of the criticality of order of steps, the instant invention, as claimed, appears to be an obvious alternation in the sequence of stirring relative to addition of the ingredients.  Absent evidence of some unexpected outcome of mixing after both the lipids and the drug are added relative to the protocol in which lipid is added and then the combination of lipid and water is mixed while drug is added, the claims remain obvious within the meaning of 35 USC 103.  

On page 8, Applicant argues that in Muller’s example the ratio of drug-to-lipid is 1:0.066 and the drug concentration is 90 mg/mL (9%) and Applicant’s claimed embodiment teaches drug-to-lipid ratios between 1:10 and 1:10 and active compound concentration in the aqueous medium of 10 mg/mL or less (less than 1%).  
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  As explained in the rejection above, prior art ranges in ratio of drug to lipid and in amount of drug overlap with the ranges recited in the instant claims.  This is sufficient to establish a prima facie case of obviousness (see MPEP 2144.05(I)).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Absent a persuasive showing of the criticality of the claimed range to an unexpected result, the obviousness conclusion is maintained.  

On page 8, Applicant argues that the preparations of Haynes are not the same of the suspension produced by the process of the instant claims, and contrasts several features of Haynes’ particles and Haynes’ method with the particles of the instant invention.  Applicant cites a declaration that had been filed in the parent case US Serial No. 11/915,345, and was intended to show that the particles according to the instant invention differ from those of Haynes because the instant particles are not crystalline.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case the examiner only relied on Haynes for the teaching of solutions suitable for resuspending pharmaceutical particles in general prior to administration.  The specifics of Haynes’ particles was not a factor in the obviousness conclusion.  
The declaration filed 04/26/2022 has been fully considered by the examiner but does not appear to be relevant to the rationale underlying the rejection of the claims as obvious over Muller and Haynes because the examiner only relied on Haynes for the teaching of solutions suitable for resuspending pharmaceutical particles in general prior to administration, as noted above.  

On pages 10-11, Applicant argues that Muller recites concentration ranges for two different components but recites no ratio between the components and cites the PTAB decision in the matter of SNF S. A. v. Solenis Technologies L.P. in IPR2020-01730, relating to patent 9,644,320.  Applicant attempts to draw an analogy between the instant case and the opinion in SNF S. A. v. Solenis Technologies.  
The examiner notes that this decision does not appear to be precedential as it was not published in USPQ.  Moreover, Applicant’s analogy is not reasonable.  In the instant case, Muller undeniably discloses a range in amount of drug and a range in amount of lipid, and that there is then an inherent ratio disclosed between these two components of a simple component system simply using the upper and lower ranges in amount of substance for the upper and lower ranges in ratio of one substance to the other.  The examiner has not picked any specific values using hindsight reconstruction with no rationale behind their selection.  There is necessarily a range in ratio of two different substances disclosed when ranges in amounts of two different ingredients are disclosed.  

On page 12, Applicant argues that nothing in Strott teaches or suggests what effect cholesterol sulfate might have on solid microcrystalline lipid nanoparticles.  
The examiner respectfully disagrees. The effect of sulfate on the lipid bilayer is a result of physical interactions between the cholesterol and the lipid in an aqueous environment. As the cell membrane and the lipid coating on an active compound particle are both formed from a layer of lipids having polar head groups oriented toward water and nonpolar end groups oriented away from water, the examiner considers the teachings of Strott sufficiently relevant to the lipid coated active compound particle system that one of ordinary skill in the art would reasonably expect a similar effect of the cholesterol sulfate in both systems. The examiner notes that obviousness does not require absolute predictability, but rather a reasonable expectation of success (see MPEP 2143.02).  The examiner’s position that Strott is properly combined with Muller and Haynes was supported in the Patent Trial and Appeal Board decision in the parent case US Serial No. 15/204,826 (see page 10 of the decision mailed 05/11/2020 in the parent case 15/204,826).  

 Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617